

116 S4172 IS: Child Welfare Emergency Assistance Act of 2020
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4172IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Brown (for himself, Ms. Harris, Mr. Casey, and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide emergency funding for child welfare services provided under parts B and E of title IV of the Social Security Act, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Child Welfare Emergency Assistance Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Purpose.Sec. 3. Definitions.TITLE I—Funding for Child and Family Support Services Sec. 101. Funding for child and family services.Sec. 102. Funding for kinship navigator programs.Sec. 103. Funding for the John H. Chafee Foster Care Program for Successful Transition to Adulthood.Sec. 104. Funding for the child welfare court improvement program.Sec. 105. Funding for health oversight and coordination plans.TITLE II—Other Support for Responding to the COVID–19 Public Health Emergency Sec. 201. State option to waive licensing requirement for purposes of satisfying the 6-month residency requirement for kinship guardianship assistance payments.Sec. 202. Moratorium on aging out of foster care.Sec. 203. Temporary increase of matching rates for kinship guardianship assistance payments, adoption assistance payments for kin caregivers, and Family First prevention services.TITLE III—Other ProvisionsSec. 301. COURTS Act.Sec. 302. Requirement for de-escalation strategies relating to interactions with law enforcement authorities.Sec. 303. Emergency designation.2.PurposeIt is the purpose of this Act to provide funding for States and Indian Tribes and tribal organizations to increase their ability to meet the needs of children, youth, and families impacted by the COVID–19 public health emergency through the provision of community-based services and supports; to enhance resources and supports available to kinship caregivers, child welfare caseworkers, and courts handling child welfare proceedings; to place a moratorium on youth aging out of foster care; and to maximize the participation and supports made available to racial and ethnic minorities, kinship care families, families experiencing, or at risk of experiencing, homelessness, families with low-incomes, families with recently unemployed caregivers, young parents, and lesbian, gay, bisexual, transgender, and queer youth. 3.DefinitionsIn this Act:(1)Appropriate committees of congressThe term appropriate committees of Congress means the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate.(2)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act on January 31, 2020, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus and includes any renewal of such declaration pursuant to such section 319.(3)StateThe term State means each of the 50 States the District of Columbia, Puerto Rico, Guam, the Virgin Islands, the Northern Mariana Islands, and American Samoa.(4)Other termsThe terms Secretary, Indian tribe, tribal organization, and tribal consortium have the meanings given those terms for purpose of parts B and E of title IV of the Social Security Act (42 U.S.C. 621 et seq., 670 et seq.).IFunding for Child and Family Support Services 101.Funding for child and family services(a)Appropriation(1)In generalOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary, $2,000,000,000 for fiscal year 2020, for the purpose of making payments to States, Indian tribes, tribal organizations, and tribal consortia to provide child and family services under plans approved under subparts 1 and 2 of part B of title IV of the Social Security Act (42 U.S.C. 621 et seq., 629 et seq.) in accordance with this section. Such amounts shall be in addition to other amounts made available for such purposes. (2)Reservation of funds for Indian tribes, tribal organization, and tribal consortiaThe Secretary shall reserve 3 percent of the amount appropriated under paragraph (1) for fiscal year 2020 for making allotments for Indian tribes, tribal organizations, and tribal consortia for such fiscal year. (b)Allotments and paymentsNot later than 30 days after the date of enactment of this Act, the Secretary shall do the following:(1)Indian tribes, tribal organizations, and tribal consortiaFrom the amount reserved under subsection (a)(2), the Secretary shall allot to each Indian tribe, tribal organization, and tribal consortium with a plan approved under subpart 1 or 2 of part B of title IV of the Social Security Act for fiscal year 2020 an amount that bears the same ratio to such reserved amount as the number of children in the Indian tribe, tribal organization, or tribal consortium bears to the total number of children in all such Indian tribes, tribal organizations, and tribal consortia, as determined by the Secretary on the basis of the most current and reliable information available to the Secretary. (2)StatesFrom the amount appropriated under paragraph (1) of subsection (a) that remains after the application of paragraph (2) of that subsection, the Secretary shall allot to each State that receives an allotment for fiscal year 2020 under section 433 of the Social Security Act (42 U.S.C. 629c) (including States that are territories specified in subsection (b) of that section), an amount determined in the same manner as the allotments for such States are determined under subsections (b) and (c), respectively, of such section 433 for fiscal year 2020.(3)PaymentsThe Secretary shall make the first payment to each State, Indian tribe, tribal organization, and tribal consortium for which an allotment is determined under paragraph (1) or (2). Each subsequent payment shall be made on a quarterly basis no later than the beginning of the quarter involved. (c)Use of funds(1)In generalExcept to the extent otherwise provided in this section, a State, Indian tribe, tribal organization, and tribal consortium may use the funds paid from an allotment under this section for any purpose specified in subpart 1 or 2 of part B of title IV of the Social Security Act (42 U.S.C. 621 et seq.) and in accordance with the requirements that apply to that part. (2)Targeted usesA State, Indian tribe, tribal organization, and tribal consortium shall expend significant portions of the funds paid from its allotment under this section for the following:(A)Kinship placement support servicesTo provide services or assistance to eliminate the need for out-of-home placements for children and support kinship caregivers who are raising children during the COVID–19 public health emergency, including for purposes of protecting children and preventing the child welfare system from being overwhelmed during the emergency, such as the following: (i)Crisis stabilization services, including case management services designed to stabilize families in crisis or otherwise impacted by the COVID–19 public health emergency, including transportation, assistance with housing and utility payments, and access to adequate health care, child care assistance, and establishing a kinship placement crisis stabilization fund for purposes of making direct cash payments to kin caregivers for immediate needs of children placed with such caregivers in order to facilitate kinship placements and prevent the entry of children into foster care.(ii)Family finding, including intensive family-finding efforts that utilize search technology to find biological family members or connections by marriage or adoption for children in, or at risk of entering, foster care. (iii)Re-establishing family relationships and supporting family group decision making.(iv)Providing information about becoming a licensed foster home and, if requested, assistance in becoming a licensed foster family home.(v)Other assistance or services related to strengthening and supporting kinship families to improve the well-being of children and their kin caregivers impacted by the COVID–19 public health emergency, including assistance in accessing the internet and devices to support remote service delivery. (B)Child welfare servicesTo provide child welfare services in accordance with the plan approved under subpart 1 of part B of title IV of such Act (42 U.S.C. 621), and shall include services designed to stabilize children, youth, and families impacted by the COVID–19 public health emergency by providing assistance for transportation, housing, utility payments, and access to adequate health care and child care.(C)Adoption promotion and support servicesTo provide adoption promotion and support services described in section 431(a)(8) of such Act (42 U.S.C. 629a(a)(8)). (D)Development and training for caseworkers and other child welfare agency staff and familiesTo hire, train, and support caseworkers and other child welfare agency staff with respect to the impact of the COVID–19 public health emergency, including with respect to the intersection of trauma with childhood development, and to expand the ability of caseworkers and other child welfare agency staff to conduct or assist with safe, in-person, home visits and family visits, including by purchasing personal protective equipment for caseworkers and other child welfare agency staff and families, such as gloves, hand sanitizer, and face masks; providing premium pay for caseworkers and other child welfare agency staff conducting or assisting with in-person, home visits and family visits during the emergency; to allow for improved remote visits by purchasing, updating, or improving technology and internet access for child welfare agencies, caseworkers and other child welfare agency staff and providing training on the use of such technology for caseworkers and other child welfare agency staff and families. (3)Limitations(A)In generalNo funds paid from an allotment under this section shall be used to satisfy a matching contribution requirement of a federally funded program. (B)Administrative costsNot more than 10 percent of the total amount paid to a State, Indian tribe, tribal organization, or tribal consortium under this section shall be used for administrative costs (as defined in section 422(c) of such Act (42 U.S.C. 622(c))).(4)Exemptions(A)In generalA State, Indian tribe, tribal organization, and tribal consortium shall not be required to spend significant portions of the funds paid from their allotments under this section for the services specified in section 432(a)(4) of such Act (42 U.S.C. 629b(a)(4)).(B)Disregard from certain limitations on expendituresAny expenditures of funds permitted under this section shall be disregarded for purposes of applying the limitations on expenditures for child care imposed under section 424(c) of such Act (42 U.S.C. 624(c)).(C)Indian tribes, tribal organizations, and tribal consortiaIn addition to the exemptions under subparagraphs (A) and (B), the Secretary may exempt an Indian tribe, tribal organization, or tribal consortium from any other spending requirements of this section to the extent that the Secretary determines those requirements would be inappropriate to apply to the Indian tribe, tribal organization, or tribal consortium, taking into account the resources, needs, and other circumstances of the Indian tribe, tribal organization, or tribal consortium.(d)No matching or application requiredThe Secretary shall not impose any cash or in-kind matching requirement or require an application from a State, Indian tribe, tribal organization, or tribal consortium as a condition for being paid the amounts allotted to the State, Indian tribe, tribal organization, or tribal consortium under this section. (e)Availability of fundsSubject to subsection (f), funds from an allotment determined under this section shall remain available for expenditure by the State, Indian tribe, tribal organization, or tribal consortium (as applicable) through September 30, 2022 (September 30, 2023, in the case of any funds redistributed under subsection (f)). (f)Redistribution of unused fundsSubsection (d) of section 433 of the Social Security Act (42 U.S.C. 629c) shall apply to the amounts allotted under this section for fiscal year 2020 that remain unobligated on July 1, 2022, in the same manner as that subsection applies to the amounts from allotments made under subsections (a), (b), and (c) of that section for a fiscal year except that, for purposes of redistributing amounts allotted under this section for fiscal year 2020, a State, Indian tribe, tribal organization, and tribal consortium shall not be required to make the certification referred to in such section 433(d) before July 1, 2022.(g)Reports(1)Planned use of fundsNot later than 120 days after the date of enactment of this Act, each State, Indian tribe, tribal organization, and tribal consortium paid funds from an allotment made under this section shall submit a report to the Secretary detailing how the State, Indian tribe, tribal organization, or tribal consortium plans to use the funds in accordance with the requirements of this section. The report required under this subsection shall be in addition to, and may be combined with, other reports required under this Act or section 432(a)(8) of the Social Security Act (42 U.S.C. 629b(a)(8)). The Secretary shall not delay making any payments (including the first payment required within 30 days of the date of enactment of this Act) to States, Indian tribes, tribal organizations, and tribal consortia from the allotments made under this section because of the report required under this paragraph.(2)Actual expendituresEach State, Indian tribe, tribal organization, and tribal consortium shall report on the actual expenditures made in a fiscal year using funds from a payment made under this section (including any payments of amounts reallotted). Each report on a fiscal year shall be submitted not later than June 30 of the succeeding fiscal year and shall include such information as the Secretary shall require regarding the actual expenditures of such funds. (3)Summary submissions to congressThe Secretary shall submit to the appropriate committees of Congress a summary of the reports submitted under paragraphs (1) and (2) not later than 60 days after the date on which the reports are due. The summaries required under this paragraph may be combined with the other summaries required to be submitted to such committees under this Act. 102.Funding for kinship navigator programs(a)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary, $30,000,000 for fiscal year 2020, for the purpose of making grants to each State and Indian tribe operating a State plan under part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.) for kinship navigator programs in accordance with this section. Such amounts shall be in addition to other amounts made available for such purposes.(b)Grant amounts; paymentsNot later than 30 days after the date of enactment of this Act, the Secretary shall—(1)make grants from the amount appropriated by subsection (a) in the same manner, and subject to the same minimum grant award amounts, as the Secretary awards grants for developing, enhancing, or evaluating kinship navigator programs from the amounts reserved for such purpose in the Further Consolidated Appropriations Act, 2020 (Public Law 116–94); and(2)pay States and Indian tribes the grants so determined in the same manner as the Secretary pays grants for developing, enhancing, or evaluating kinship navigator programs from the amounts reserved for such purpose under such Act. (c)Use of funds(1)In generalExcept to the extent otherwise provided in this section, a State and Indian tribe shall use the funds paid under this section in accordance with the requirements applicable to the grants awarded for developing, enhancing, or evaluating kinship navigator programs under the Further Consolidated Appropriations Act, 2020 (Public Law 116–94).(2)Targeted uses(A)In generalA State and Indian tribe may use funds under this section to ensure kinship caregivers at acute risk with respect to the Coronavirus Disease (COVID–19) have access to information and resources for necessities, including food, safety supplies, and testing and treatment for COVID–19; technology and technological supports; and health care and other assistance, including legal assistance and assistance with making alternative care plans for the children in their care if they were to become unable to continue caring for them; and to provide services to kinship families, including kinship families raising children outside of the foster care system.(B)Kin caregivers outside of the foster care systemA State and Indian tribe shall use funds paid under this section to conduct outreach to kinship families outside of the foster care system, including such families who have been impacted by the COVID–19 public health emergency, to ensure such families have access to the information, resources, supports, and assistance described in subparagraph (A). Any State or Indian tribe that does not have an existing kinship navigator program which is adequately suited to identify, or to meet the needs of, such families, shall partner with relevant community-based organizations or agencies, including Area Agencies on Aging, to conduct the required outreach to such families.(3)LimitationNo funds paid from a grant under this section shall be used to satisfy a matching contribution requirement of a federally funded program. (d)No matching or application requiredThe Secretary shall not impose any cash or in-kind matching requirement or require an application from a State or Indian tribe as a condition for being paid a grant under this section. (e)Availability of fundsSubject to subsection (f), funds from grants made under this section shall remain available for expenditure by the State or Indian tribe (as applicable) through September 30, 2022 (September 30, 2023, in the case of any funds redistributed under subsection (f)). (f)Redistribution of unused fundsSubsection (d) of section 433 of the Social Security Act (42 U.S.C. 629c) shall apply to the grants made under this section for fiscal year 2020 that remain unobligated on July 1, 2022, in the same manner as that subsection applies to the amounts from allotments made under subsections (a), (b), and (c) of that section for a fiscal year except that, for purposes of redistributing funds from grants made under this section for fiscal year 2020, a State and Indian tribe shall not be required to make the certification referred to in such section 433(d) before July 1, 2022. (g)Reports(1)Planned use of fundsNot later than 120 days after the date of enactment of this Act, each State and Indian tribe paid funds from a grant made under this section shall submit a report to the Secretary detailing how the State or Indian tribe plans to use the funds in accordance with the requirements of this section. The report required under this subsection shall—(A)include information on how grant funds are used to help kinship families impacted by the COVID–19 public health emergency and how the State, Indian tribe, or tribal organization collaborated with relevant community-based organizations or agencies, including Area Agencies on Aging, to reach kinship families raising children outside of the foster care system; and(B) be in addition to, and may be combined with, other reports required under this Act or reports required under section 432(a)(8) of the Social Security Act (42 U.S.C. 629b(a)(8)). The Secretary shall not delay making any payments (including the first payment required within 30 days of the date of enactment of this Act) to States and Indian tribes from the grants made under this section because of the report required under this paragraph.(2)Actual expendituresEach State and Indian tribe shall report on the actual expenditures made in a fiscal year using funds from a payment made under this section (including any payments of amounts reallotted). Each report on a fiscal year shall be submitted not later than June 30 of the succeeding fiscal year and shall include such information as the Secretary shall require regarding the actual expenditures of such funds. (3)Summary submissions to congressThe Secretary shall submit to the appropriate committees of Congress a summary of the reports submitted under paragraphs (1) and (2) not later than 60 days after the date on which the reports are due. The summaries required under this paragraph may be combined with the other summaries required to be submitted to such committees under this Act. 103.Funding for the John H. Chafee Foster Care Program for Successful Transition to Adulthood(a)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary, $500,000,000 for fiscal year 2020, for the purpose of providing payments to States, Indian tribes, tribal organizations, and tribal consortia to carry out programs under the John H. Chafee Foster Care Program for Successful Transition to Adulthood under section 477 of the Social Security Act (42 U.S.C. 677) in accordance with this section. Such amounts shall be in addition to other amounts made available for such purposes.(b)Allotments and paymentsNot later than 30 days after the date of enactment of this Act, the Secretary shall do the following:(1)Indian tribes, tribal organizations, and tribal consortia(A)In generalSubject to subparagraph (B), from the amount appropriated under subsection (a) for fiscal year 2020, the Secretary shall reserve $750,000 for making an allotment for each Indian tribe, tribal organization, or tribal consortium that receives an allotment for fiscal year 2020 under subsection (j) of such section 477 in an amount that bears the same proportion as the amount allotted to each such Indian tribe, tribal organization, or tribal consortium under such section 477(j) from the total amount available for such allotments for fiscal year 2020 under the Further Consolidated Appropriations Act, 2020 (Public Law 116–94). (B)Expedited award of additional grantsThe Secretary shall establish an expedited process for Indian tribes, tribal organizations, and tribal consortia that were eligible to apply for an allotment under such section 477(j) but which did not receive an allotment under that section for fiscal year 2020, to apply for an allotment under this section for fiscal year 2020 from the amount reserved under subparagraph (A). To the extent the Secretary makes any allotments under this paragraph for fiscal year 2020, the Secretary shall make pro rata reductions in the amount of the allotments determined under subparagraph (A) for fiscal year 2020 as necessary to ensure that the total amount of allotments awarded under this paragraph for such fiscal year does not exceed the amount reserved under subparagraph (A) for the fiscal year. (2)StatesFrom the amount appropriated under subsection (a) that remains after the application of paragraph (1)(A), the Secretary shall allot to each State that receives a general program allotment for fiscal year 2020 under subsection (c)(1) of such section 477, an amount that bears the same proportion as the general program allotment determined for the State under such section 477(c)(1) bears to the total amount available for such general program allotments for fiscal year 2020 under the Further Consolidated Appropriations Act, 2020 (Public Law 116–94).(3)PaymentsThe Secretary shall make the first payment to each State, Indian tribe, tribal organization, and tribal consortium for which an allotment is determined under paragraph (1) or (2). Each subsequent payment shall be made on a quarterly basis no later than the beginning of the quarter involved. (c)Use of funds(1)In generalExcept to the extent otherwise provided in this section, a State, Indian tribe, tribal organization, or tribal consortium shall use the funds paid under this section to carry out programs under section 477 of the Social Security Act (42 U.S.C. 677) and in accordance with the requirements that apply to that section. (2)Direct paymentsA State, Indian tribe, tribal organization, or tribal consortium may use the funds paid under this section to make recurring cash payments directly to children and youth who are eligible for services and assistance under such section 477 (including after the application of subsection (e) of this section) to meet basic needs, including costs for food, transportation, technology, work readiness, and other costs to be determined by the youth or on behalf of the child involved, and to address and avoid emergencies. (3)Targeted use for educational and training voucher programA State, Indian tribe, tribal organization, or tribal consortium paid funds under this section may spend up to 1/3 of the funds paid under this section to carry out State educational and training voucher programs under subsection (i) of such section 477 (in accordance with subsection (e) of this section).(4)OutreachA State, Indian tribe, tribal organization, or tribal consortium shall use the funds paid under this section to conduct a public awareness campaign on the moratorium on youth aging out of foster care imposed under section 202, the option for youth who have aged out of foster care to re-enter foster care, and to provide resource navigation assistance, and education on other emergency support made available under this section. (d)Special rules(1)No matching or application requiredThe Secretary shall not impose any cash or in-kind matching requirement or require an application from a State, Indian tribe, tribal organization, or tribal consortium as a condition for being paid the amounts allotted to the State, Indian tribe, tribal organization, or tribal consortium under this section. (2)LimitationNo funds paid from an allotment under this section shall be used to satisfy a matching contribution requirement of a federally funded program.(3)Availability of fundsSubject to subsection (f), funds from an allotment determined under this section shall remain available for expenditure by a State, Indian tribe, tribal organization, or tribal consortium (as applicable) through September 30, 2023 (September 30, 2024, in the case of any funds redistributed under subsection (f)). (e)Programmatic flexibilityDuring the period that begins on February 1, 2020, and ends on September 30, 2022, the following rules shall apply to programs carried out under such section 477:(1)Maximum age limitation on eligibility for assistanceA child may be eligible for services and assistance under section 477 of the Social Security Act (42 U.S.C. 677) for up to 12 months after the month in which the child would otherwise no longer be eligible for such services and assistance solely by reason of the child's age attained, notwithstanding any contrary certification made under such section 477. (2)Waiver of limitations on percentage of funds used for housing assistance; eligibility for fundsNotwithstanding subsections (b)(3)(B) and (b)(3)(C) of such section 477, a State, Indian tribe, tribal organization, or tribal consortium may use more than 30 percent of the funds paid from its allotment under subsection (c) or (j) of such section 477 (as applicable) for fiscal year 2020 or from its allotment under this section for such fiscal year for room or board and may use any such funds for youth eligible for services under such section 477 who have attained 18 years of age and who experienced foster care at 14 years of age or older.(3)Elimination of certain requirementsSubsection (i)(3) of such section 477 shall have no force or effect except that eligible youth must be enrolled in a postsecondary education or training program. (f)Redistribution of unused fundsParagraph (5) of section 477(d) of the Social Security Act shall apply to amounts from the allotments made under this section for fiscal year 2020 that remain unobligated on October 1, 2022, in the same manner as that paragraph applies to amounts paid to States under such section 477 in a fiscal year that remain unexpended by the States at the end of the succeeding fiscal year except that, for purposes of redistributing such unobligated amounts, subparagraph (A) of section 477(d)(5) of such Act shall be applied by substituting shall for may.(g)Reports(1)Planned use of fundsNot later than 120 days after the date of enactment of this Act, each State, Indian tribe, tribal organization, and tribal consortium paid funds from an allotment made under this section shall submit a report to the Secretary detailing how the State, Indian tribe, tribal organization, or tribal consortium plans to use the funds in accordance with the requirements of this section. The report required under this subsection shall be in addition to, and may be combined with, other reports required under this Act or reports required under section 477 of the Social Security Act (42 U.S.C. 677). The Secretary shall not delay making any payments (including the first payment required within 30 days of the date of enactment of this Act) to States, Indian tribes, tribal organizations, and tribal consortia from the allotments made under this section because of the report required under this paragraph.(2)Actual expendituresEach State, Indian tribe, tribal organization, and tribal consortium shall report on the actual expenditures made in a fiscal year using funds from a payment made under this section (including any payments of amounts reallotted). Each report on a fiscal year shall be submitted not later than June 30 of the succeeding fiscal year and shall include such information as the Secretary shall require regarding the actual expenditures of such funds. (3)Summary submissions to congressThe Secretary shall submit to the appropriate committees of Congress a summary of the reports submitted under paragraphs (1) and (2) not later than 60 days after the date on which the reports are due. The summaries required under this paragraph may be combined with the other summaries required to be submitted to such committees under this Act. 104.Funding for the child welfare court improvement program(a)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary, $30,000,000 for fiscal year 2020, for the purpose of making grants in accordance with this section to the highest State courts described in section 438 of the Social Security Act (42 U.S.C. 629h) and to the highest courts of Indian tribes or tribal consortia eligible for grants under such section. Such amounts shall be in addition to other amounts made available for such purposes.(b)Reservation of funds for tribal court grants(1)In generalSubject to paragraph (2), from the amount appropriated under subsection (a), the Secretary shall reserve $5,000,000 for paying to each of the highest courts of Indian tribes or tribal consortia awarded a grant under such section 438 for fiscal year 2020 an amount that bears the same proportion to the amount so reserved as the amount awarded to each such court for fiscal year 2020 bears to the amount allocated under subsection (c)(3)(A)(iv) of such section 438 for that fiscal year.(2)Expedited award of additional grantsThe Secretary shall establish an expedited process for awarding grants on a competitive basis among the highest courts of Indian tribes or tribal consortia that were not awarded a grant under such section 438 for fiscal year 2020 but that are eligible to apply for a grant under such section for that fiscal year. To the extent the Secretary awards any grants under this paragraph for fiscal year 2020, the Secretary shall make pro rata reductions in the amount of the grants determined under paragraph (1) for fiscal year 2020 as necessary to ensure that the total amount of grants awarded under this subsection for such fiscal year does not exceed the amount reserved under paragraph (1) for the fiscal year.(c)Grants for highest state courts(1)In generalFrom the remainder of the amount appropriated under subsection (a) after the application of subsection (b), the Secretary shall award to each highest State court approved to receive a grant under such section 438 for fiscal year 2020, an additional grant for fiscal year 2020 in the amount determined for the court under paragraph (2).(2)AmountThe amount of the additional grant awarded to a highest State court under this section for fiscal year 2020 is equal to the sum of—(A)$255,000; and(B)the amount that bears the same ratio to the amount appropriated under subsection (a) that remains after the application of subsection (b) and subparagraph (A) of this paragraph, as the number of individuals in the State who have not attained 21 years of age bears to the total number of such individuals in all States (based on the most recent year for which data are available from the Bureau of the Census).(d)Payments(1)In generalNot later than 30 days after the date of enactment of this Act, the Secretary shall make the first payment from the grants awarded under this section to each highest State court or highest court of an Indian tribe or tribal consortium. Each subsequent payment shall be made on a quarterly basis no later than the beginning of the quarter involved. (2)No matching or application requiredThe Secretary shall not, as a condition for being paid a grant under this section—(A)impose any cash or in-kind matching requirement; or(B)require an application from a highest State court or highest court of an Indian tribe or tribal consortium (except to the extent necessary for the expedited award of grants under subsection (b)(2)).(e)Use of funds(1)In generalExcept to the extent otherwise provided in this section, a highest State court and highest court of an Indian tribe or tribal consortium paid a grant under this section shall use the grant funds for the purposes described in subsections (a)(3) and (a)(4) of such section 438 and in accordance with the requirements that apply to that section. (2)Targeted usesEach highest State court and highest court of an Indian tribe or tribal consortium paid a grant under this section shall use a significant portion of the grant funds for technologies to facilitate remote hearings or other child welfare court proceedings, training for judges and other staff involved in the child welfare system on how to use these technologies, including how to conduct remote child welfare proceedings, data collection, and to otherwise ensure that children and families have access to required child welfare legal proceedings during the COVID–19 public health emergency. (f)Availability of fundsSubject to subsection (g), funds from a grant awarded under this section shall remain available for expenditure by a highest State court or highest court of an Indian tribe or tribal consortium (as applicable) through September 30, 2022 (September 30, 2023, in the case of any funds redistributed under subsection (g)). (g)Redistribution of unused fundsThe Secretary shall determine appropriate procedures for redistributing grant funds awarded to the highest State courts and highest courts of Indian tribes or tribal consortia under this section for fiscal year 2020 that remain unobligated on July 1, 2022, to 1 or more such courts that apply for such funds not later than September 30, 2022.(h)Reports(1)Planned use of fundsNot later than 120 days after the date of enactment of this Act, each highest State court and highest court of an Indian tribe or tribal consortium paid funds from a grant awarded under this section for fiscal year 2020 shall submit a report to the Secretary detailing how the court plans to use the funds in accordance with the requirements of this section. The report required under this subsection shall be in addition to, and may be combined with, other reports required under this Act or reports required under section 438 of the Social Security Act (42 U.S.C. 629h). The Secretary shall not delay making any payments (including the first payment required within 30 days of the date of enactment of this Act) to the highest State courts and highest courts of an Indian tribe or tribal consortium from the grants awarded under this section because of the report required under this paragraph.(2)Actual expendituresEach highest State court and highest court of an Indian tribe or tribal consortium shall report on the actual expenditures made in a fiscal year using funds from a payment made under this section (including any payments of amounts reallotted). Each report on a fiscal year shall be submitted not later than June 30 of the succeeding fiscal year and shall include such information as the Secretary shall require regarding the actual expenditures of such funds. (3)Summary submissions to congressThe Secretary shall submit to the appropriate committees of Congress a summary of the reports submitted under paragraphs (1) and (2) not later than 60 days after the date on which the reports are due. The summaries required under this paragraph may be combined with the other summaries required to be submitted to such committees under this Act. 105.Funding for health oversight and coordination plans(a)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary, $50,000,000 for fiscal year 2020, for the purpose of making payments to States, Indian tribes, tribal organizations, and tribal consortia to implement and operate health oversight and coordination plans under subpart 1 of part B of title IV of the Social Security Act (42 U.S.C. 621 et seq.), in accordance with this section. Such amounts shall be in addition to other amounts made available for such purposes.(b)Allotments and paymentsNot later than 30 days after the date of enactment of this Act, the Secretary shall do the following:(1)Payments for Indian tribes, tribal organization, and tribal consortia(A)In generalSubject to subparagraph (B), from the amount appropriated under subsection (a), the Secretary shall reserve $5,000,000 for allotting to each Indian tribe or tribal consortium that receives funds under subpart 1 of part B of title IV of such Act for fiscal year 2020 and operates a program under section 479B of such Act (42 U.S.C. 679c) for such fiscal year, an amount that bears the same proportion to the amount so reserved as the amount awarded to each such Indian tribe or tribal consortium under subpart 1 of part B of title IV of such Act for fiscal year 2020 bears to the total amount awarded to all Indian tribes, tribal organizations, and tribal consortia under that subpart 1 for such fiscal year.(B)Expedited award of additional allotmentsThe Secretary shall establish an expedited process for awarding allotments on a competitive basis among Indian tribes, tribal organizations, and tribal consortia that are not described in subparagraph (A) but receive funds under subpart 1 of part B of title IV of such Act for fiscal year 2020. To the extent the Secretary awards any allotments under this subparagraph for fiscal year 2020, the Secretary shall make pro rata reductions in the amount of the allotments determined under subparagraph (A) for fiscal year 2020 as necessary to ensure that the total amount of allotments made for such fiscal year under this paragraph does not exceed the amount reserved under subparagraph (A) for the fiscal year. (2)StatesThe Secretary shall allot to each State that receives an allotment for fiscal year 2020 under section 423 of the Social Security Act (42 U.S.C. 623), an amount that bears the same proportion to the amount appropriated under subsection (a) which remains after the application of paragraph (1)(A), as the total amount allotted to the State under such section 423 for fiscal year 2020 bears to the sum of the total amounts allotted to all States under that section for that fiscal year.(3)PaymentsThe Secretary shall make the first payment to each State, Indian tribe, tribal organization, and tribal consortium for which an allotment is determined under paragraph (1) or (2). Each subsequent payment shall be made on a quarterly basis no later than the beginning of the quarter involved. (c)Use of funds(1)In generalA State, Indian tribe, tribal organization, or tribal consortium shall use the funds paid from an allotment under this section for expenditures to implement and operate a health oversight and coordination plan as required under section 422(b)(15)(A) of the Social Security Act (42 U.S.C. 622(b)(15)(A)), or, in the case of an Indian tribe, tribal organization, or tribal consortia not required to implement and operate such a plan, for expenditures involving tribal participation with States responsible for developing and carrying out such plans.(2)Targeted useA State, Indian tribe, tribal organization, or tribal consortium shall expend significant portions of the funds paid from an allotment under this section to conduct expanded activities to mitigate the impact of the COVID–19 pandemic on the health and well-being of children in foster care, such as the following: (A)Providing access to expedited and accurate COVID–19 testing and treatment for children, parents, and caregivers to support child health and placement stability.(B)Providing access to mental health services and supports, including to address needs arising from health issues, social isolation, and economic deprivation stemming from the pandemic.(C)Using telehealth services for children in foster care to ensure uninterrupted access to needed pediatric medical and subspecialty care, including behavioral and mental health services.(D)Ensuring ongoing access to needed in-person care, including the on-time provision of all needed vaccinations in accordance with the latest pediatric vaccination schedule as updated by the Centers for Disease Control and Prevention. (d)No matching or application requiredThe Secretary shall not impose any cash or in-kind matching requirement or require an application from a State, Indian tribe, tribal organization, or tribal consortium as a condition for being paid the amounts allotted to the State, Indian tribe, tribal organization, or tribal consortium under this section (except to the extent necessary for the expedited award of allotments under subsection (b)(1)(B)). (e)Availability of fundsSubject to subsection (f), funds from an allotment determined under this section shall remain available for expenditure by the State, Indian tribe, tribal organization, or tribal consortium (as applicable) through September 30, 2022 (September 30, 2023, in the case of any funds redistributed under subsection (f)). (f)Redistribution of unused fundsSubsection (d) of section 433 of the Social Security Act (42 U.S.C. 629c) shall apply to the amounts allotted under this section for fiscal year 2020 that remain unobligated on July 1, 2022, in the same manner as that subsection applies to the amounts from allotments made under subsections (a), (b), and (c) of that section for a fiscal year except that, for purposes of redistributing amounts allotted under this section for fiscal year 2020, a State, Indian tribe, tribal organization, and tribal consortium shall not be required to make the certification referred to in such section 433(d) before July 1, 2022. (g)Reports(1)Planned use of fundsNot later than 120 days after the date of enactment of this Act, each State, Indian tribe, tribal organization, and tribal consortium paid funds from an allotment made under this section shall submit a report to the Secretary detailing how the State, Indian tribe, tribal organization, or tribal consortium plans to use the funds in accordance with the requirements of this section. The report required under this subsection shall be in addition to, and may be combined with, other reports required under this Act or section 432(a)(8) of the Social Security Act (42 U.S.C. 629b(a)(8)). The Secretary shall not delay making any payments (including the first payment required within 30 days of the date of enactment of this Act) to States, Indian tribes, tribal organizations, and tribal consortia from the allotments made under this section because of the report required under this paragraph.(2)Actual expendituresEach State, Indian tribe, tribal organization, and tribal consortium shall report on the actual expenditures made in a fiscal year using funds from a payment made under this section (including any payments of amounts reallotted). Each report on a fiscal year shall be submitted not later than June 30 of the succeeding fiscal year and shall include such information as the Secretary shall require regarding the actual expenditures of such funds. (3)Summary submissions to congressThe Secretary shall submit to the appropriate committees of Congress a summary of the reports submitted under paragraphs (1) and (2) not later than 60 days after the date on which the reports are due. The summaries required under this paragraph may be combined with the other summaries required to be submitted to such committees under this Act. IIOther Support for Responding to the COVID–19 Public Health Emergency 201.State option to waive licensing requirement for purposes of satisfying the 6-month residency requirement for kinship guardianship assistance paymentsDuring the period that begins on February 1, 2020, and ends on September 30, 2022, notwithstanding any other provision of law, for purposes of determining whether a child is eligible for kinship guardianship assistance payments under section 473(d) of the Social Security Act (42 U.S.C. 673(d)), a State or Indian tribe or tribal organization may elect to count any consecutive months the child resided in the home of the prospective relative guardian towards the 6-month residency requirement of paragraph (3)(A)(i)(II) of that section, without regard to whether the home of the prospective relative guardian was a licensed foster family home during any such month.202.Moratorium on aging out of foster care(a)In generalDuring the period that begins on February 1, 2020, and ends on September 30, 2022, notwithstanding any other provision of law—(1)no State, Indian tribe, tribal organization, or tribal consortium operating a program under part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.) shall require a child in foster care under the responsibility of the State to leave foster care solely by reason of the child’s age attained; and(2)no child in foster care under the responsibility of the State, Indian tribe, tribal organization, or tribal consortium shall be found ineligible for foster care maintenance payments under section 472 of such Act (42 U.S.C. 672) solely by reason of the child's age attained or by reason of failing to meet the requirements of section 475(8)(B)(iv) of such Act (42 U.S.C. 675(8)(B)(iv)). (b)Outreach and re-EntryEach State and Indian tribe, tribal organization, or tribal consortium operating a program under part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.) shall—(1)identify and provide notice to any child who was formally discharged from foster care by reason of the child's age attained during the moratorium period imposed under subsection (a) that the child shall be re-entered into foster care, unless the child elects to opt out; and(2)establish procedures to facilitate the child's re-entry into foster care, which shall include payment of any foster care maintenance payments the child is eligible for during the moratorium period imposed under subsection (a) (including any such payments accrued before the child was re-entered into foster care).(c)ApplicationThe requirements of this section apply to a State, Indian tribe, tribal organization, or tribal consortium operating a program under part E of title IV of the Social Security Act without regard to whether the State, Indian tribe, tribal organization, or tribal consortium has elected under section 475(8)(B) of such Act (42 U.S.C. 675(8)(B)) to extend foster care to children who have attained age 18.203.Temporary increase of matching rates for kinship guardianship assistance payments, adoption assistance payments for kin caregivers, and Family First prevention servicesFor each quarter that begins after March 31, 2020, and before October 1, 2022—(1)paragraph (2) of section 474(a) of the Social Security Act (42 U.S.C. 674(a)) shall be applied as if (or, with respect to such payments made during such quarter to any adoptive parents who, at the time of the initiation of adoption proceedings, were relative guardians or kin caregivers, an amount equal to 100 percent of the total amount expended during such quarter as adoption assistance payments under section 473 pursuant to adoption assistance agreements) appeared in such paragraph after applies to the State);(2)paragraph (5) of section 474(a) of the Social Security Act (42 U.S.C. 674(a)) shall be applied by substituting 100 percent for the percentage by which the expenditures referred to in paragraph (2) of this subsection are reimbursed; and(3)paragraphs (6)(A)(i)(I) and (7) of such section shall be applied by substituting 100 percent for 50 percent each place it appears.IIIOther Provisions301.COURTS Act(a)In generalSection 436 of the Social Security Act (42 U.S.C. 629f) is amended—(1)in subsection (a), by striking $345,000,000 for each of fiscal years 2017 through 2021 and inserting $375,000,000 for each of fiscal years 2022 through 2028; and(2)in subsection (b)(2), by striking $30,000,000 and inserting $60,000,000.(b)Program changesSection 438 of such Act (42 U.S.C. 629h) is amended—(1)in subsection (a)—(A)in paragraph (2)—(i)in subparagraph (A), by inserting in a timely and complete manner before , as set forth; and(ii)in subparagraph (C), by striking the semicolon and inserting , including by training judges, attorneys, and other legal personnel.; and(B)by striking paragraphs (3) and (4);(2)in subsection (b)—(A)by striking paragraph (2); and(B)by striking all that precedes be eligible to receive and inserting the following:(b)ApplicationsIn order to;(i)in the matter preceding paragraph (2)—(I)by moving the matter 2 ems to the left;(II)in subparagraph (A)—(aa)by striking (A) in the case of a grant for the purpose described in subsection (a)(3), and inserting (1); and(bb)by inserting use not less than 30 percent of grant funds to before collaborate;(III)in subparagraph (B), by striking (B) in the case of a grant for the purpose described in subsection (a)(4), and inserting (2); and(IV)in subparagraph (C), by striking (C) in the case of a grant for the purpose described in subsection (a), and inserting (3); and(3)by striking subsection (c) and inserting the following:(c)Amount of grant(1)In generalFrom the amounts reserved under sections 436(b)(2) and 437(b)(2) for a fiscal year, each highest State court that has an application approved under this section for the fiscal year shall be entitled to payment of an amount equal to the sum of—(A)$255,000; and(B)the amount described in paragraph (2) with respect to the court and the fiscal year.(2)Amount describedThe amount described in this paragraph with respect to a court and a fiscal year is the amount that bears the same ratio to the total of the amounts reserved under sections 436(b)(2) and 437(b)(2) for grants under this section for the fiscal year (after applying paragraphs (1)(A) and (3) of this subsection) as the number of individuals in the State in which the court is located who have not attained 21 years of age bears to the total number of such individuals in all States with a highest State court that has an approved application under this section for the fiscal year.(3)Indian tribesFrom the amounts reserved under section 436(b)(2) for a fiscal year, the Secretary shall, before applying paragraph (1) of this subsection, allocate $5,000,000 for grants to be awarded on a competitive basis among the highest courts of Indian tribes or tribal consortia that—(A)are operating a program under part E, in accordance with section 479B;(B)are seeking to operate a program under part E and have received an implementation grant under section 476; or(C)have a court responsible for proceedings related to foster care or adoption..(c)Technical amendmentsSection 438(a) of such Act (42 U.S.C. 629h(a)) is amended—(1)in paragraph (1)—(A)in subparagraph (D), by adding and after the semicolon; and(B)in subparagraph (E)(iii), by striking and after the semicolon; and(2)in paragraph (2), in the matter preceding subparagraph (A), by striking state and inserting State.(d)Effective dateThe amendments made by this section shall take effect on October 1, 2021. 302.Requirement for de-escalation strategies relating to interactions with law enforcement authorities(a)State plan amendment(1)In generalSection 422(b) of the Social Security Act (42 U.S.C. 622(b)) is amended—(A)in paragraph (18), by striking and after the semicolon;(B)in paragraph (19)(B), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(20)not later than 180 days after the date of enactment of this paragraph, describe the steps the State is taking under the State programs assisted under this subpart, subpart 2 of this part, and part E, to—(A)develop and implement de-escalation strategies to—(i)reduce unnecessary interactions with law enforcement authorities for children, youth, and families coming to the attention of child welfare agencies and for children and youth in foster care;(ii)ensure law enforcement authorities and caseworkers, social workers, or other behavioral health specialists collaborate (as much as practicable) when law enforcement authorities have interactions with children, youth, and families coming to the attention of child welfare agencies and children and youth in foster care;(iii)ensure that any involvement of law enforcement authorities in child abuse or neglect investigations, child welfare interventions, placement incidents, or court or administrative proceedings involving children or youth in foster care, is not coercive or intended to intimidate; and(iv)promote the provision of trauma-informed, culturally-responsive programming and services for children and youth in foster care;(B)provide training on such de-escalation strategies for caseworkers and other child welfare agency staff, including supervisors and support staff, personnel employed or preparing for employment by the State agency responsible for administering the State plans under this subpart, subpart 2 of this part, and part E, or by any local agency administering any such plan, staff of State-licensed or State-approved public or private nonprofit child welfare agencies, tribal child welfare agencies and organizations, staff of law enforcement authorities, State and tribal court personnel, including judges, current or prospective foster or adoptive parents, relative guardians, kin caregivers, and the members of the staff of State-licensed or State-approved child care institutions, including congregate care settings and residential treatment facilities, and qualified residential treatment programs (as defined in section 472(k)(4)); and(C)ensure that the State agency responsible for administering the State plans under this subpart, subpart 2 of this part, and part E, local agencies administering any such plan, State-licensed or State-approved public or private nonprofit child welfare agencies, and tribal child welfare agencies, review system interactions with law enforcement authorities that are required under such plans or under the Child Abuse Prevention and Treatment Act to ensure such interactions occur in manner that protects children, does not traumatize children, and is in accordance with recognized principles of a trauma-informed approach and trauma-specific interventions to address trauma’s consequences and facilitate healing..(2)Conforming amendmentSection 422(b)(4)(B) of such Act (42 U.S.C. 622(b)(4)(B)) is amended by inserting (including with respect to the training on de-escalation strategies required under paragraph (20)) after State.(b)Funding for trainingSection 426 of such Act (42 U.S.C. 626) is amended by adding at the end the following:(d)Funding for training on de-Escalation strategies relating to interactions with law enforcement authorities(1)AppropriationIn addition to any amounts otherwise made available to carry out this section and this subpart, out of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary for each of fiscal years 2020 through 2022, $15,000,000, for making payments to States in accordance with this subsection.(2)Allotments(A)In generalFrom the amount appropriated under paragraph (1) for a fiscal year, the Secretary shall allot—(i) to each Indian tribe or tribal consortium with a plan approved under this subpart and to each of the jurisdictions of Guam, the Virgin Islands, the Northern Mariana Islands, and American Samoa, an amount that shall not exceed $100,000; and(ii)to each State that is not an Indian tribe, tribal consortium, or jurisdiction specified in clause (i), an amount that is not less than $200,000.(B)Additional amountIf any amounts appropriated under paragraph (1) remain after the application of subparagraph (A), the Secretary shall increase the amount of all such allotments by an amount determined through a formula determined by the Secretary that takes into consideration the number of children in foster care who are under the responsibility of each State and Indian tribe or tribal consortium with a plan approved under this subpart.(3)Use of fundsA State or Indian tribe or tribal consortium shall use the funds paid under this subsection to provide the training required under section 422(b)(20)(B). (4)Payment rules(A)No match requiredEach State or Indian tribe or tribal consortium with a plan approved under this subpart shall be entitled to payment of 100 percent of the amount allotted to the entity under paragraph (2) for the fiscal year.(B)Availability of funds(i)In generalAmounts allotted to a State or Indian tribe or tribal consortium under paragraph (2) for a fiscal year shall remain available for expenditure through the end of the succeeding fiscal year.(ii)Amounts redistributedAny amounts reallotted shall remain available only through the end of the fiscal year in which such amounts are distributed.(C)ReallotmentsSubject to subparagraph (B)(i), subsection (e) of section 423 shall apply to the amounts allotted under paragraph (2) in the same manner as that section applies to allotments made under subsection (a) of that section. (5)NonapplicationThe limitation on payments for administrative costs under section 424(e) shall not apply to the amounts allotted under paragraph (2).(6)Report(A)In generalEach State and Indian tribe or tribal consortium provided an allotment under this subsection shall submit a report to the Secretary, at such time, in such manner, and containing such information as the Secretary may require, on the activities carried out with the amounts paid to the State.(B)Indian tribesThe Secretary may modify the reporting requirement under subparagraph (A) for an Indian tribe or tribal consortium to the extent that the Secretary determines those requirements would be inappropriate to apply to the Indian tribe or tribal consortium, taking into account the resources, needs, and other circumstances of the Indian tribe or tribal consortium..303.Emergency designation(a)In generalThe amounts provided by this Act are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(b)Designation in SenateIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 